Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 10, 2018

                                       No. 04-18-00520-CV

                  IN THE INTEREST OF N.R.T, C.C.T., A.T., CHILDREN,

                   From the 229th Judicial District Court, Duval County, Texas
                                   Trial Court No. DC-16-59
                      The Honorable Selina Nava Mireles, Judge Presiding


                                          ORDER
        Appellant’s brief was due September 4, 2018. On September 7, 2018, appellant filed a
“Corrected Motion for Additional Records and to Extend Time to File Appellant’s Brief,”
requesting an extension of time to file her brief because the reporter’s record is not complete. In
her motion, appellant states a copy of the record from the trial proceedings held on September
15, 2017 has not been filed in this court. A review of the clerk’s record indicates trial
proceedings occurred on several dates, including September 15, 2017, and copy of the reporter’s
record for that day has not been filed.

        Based on the foregoing, we GRANT appellant’s request for an extension of time, and we
ORDER the court reporter, Mary Buitron, to file the missing portion of the reporter’s record on
or before September 18, 2018. The court reporter is reminded that by statute, this appeal is
accelerated, and is to take precedence over other matters. TEX. FAM. CODE ANN. § 109.002(a-
1) (West Supp. 2017). Moreover, strict deadlines exist with regard to disposal of appeals dealing
with termination of parental rights — specifically, the appellate court must dispose of the appeal
within 180 days of the date the notice of appeal is filed in the trial court. Appellant’s brief is due
twenty (20) days after the reporter’s record is filed.

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter, Mary Buitron.



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court